In a neglect proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Queens County (Tally, J.), dated December 8, 2010, which, upon the denial of his motion to dismiss the amended petition for failure to state a cause of action insofar as asserted against him, upon a fact-finding order of the same court dated January 26, 2010, entered after an inquest upon his default in appearing at the fact-finding hearing finding, inter alia, that he neglected the subject child, upon the denial of his separate motion pursuant to Family Court Act § 1042 to vacate his default in appearing at the fact-finding hearing, and after a dispositional hearing, placed the child in the custody of the New York City Commissioner of Social Services pending completion of a permanency hearing.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the father’s motion pursuant to Family Court Act § 1042 to vacate a fact-finding order entered upon his default in appearing at the fact-finding hearing (see Family Ct Act § 1042; Matter of Jenna C. [Omisa C.], 81 AD3d 941 [2011]). In moving to vacate his default, the father did not provide a reasonable excuse for his failure to appear at the fact-finding hearing, and did not sufficiently establish a potentially meritorious defense to the allegations in the amended petition (see Matter of Jenna C. [Omisa C.], 81 AD3d 941 [2011]; Matter of Devon Defonte B. S. [Christine B.], 73 AD3d 1037 [2010]).
The father’s remaining contentions are without merit. Mastro, J.E, Leventhal, Austin and Cohen, JJ, concur.